Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 1 of 11 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

                               Case No.

  STRIKE 3 HOLDINGS, LLC, a limited liability
  company,

         Plaintiff,

  v.

  JOHN DOE subscriber assigned IP address
  47.201.237.168, an individual,

         Defendant.

                                                   /

                   COMPLAINT-ACTION FOR DAMAGES FOR
              PROPERTY RIGHTS INFRINGEMENT AND DEMAND FOR
                  JURY TRIAL – INJUNCTIVE RELIEF SOUGHT

         Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this complaint

  against Defendant, John Doe subscriber assigned IP address 47.201.237.168

  (“Defendant”), and alleges as follows:

                                        Introduction

         1.      This is a case about the ongoing and wholesale copyright infringement of

  Plaintiff’s motion pictures by Defendant, currently known only by an IP address.

         2.      Plaintiff is the owner of award winning, critically acclaimed adult motion

  pictures.

         3.      Strike 3’s motion pictures are distributed through the Blacked, Tushy,

  Vixen, and Blacked Raw adult websites and DVDs. With millions of unique visitors to its



                                              1
Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 2 of 11 PageID 2




  websites each month, the brands are famous for redefining adult content, creating high-

  end, artistic, and performer-inspiring motion pictures produced with a Hollywood style

  budget and quality.

          4.      Defendant is, in a word, stealing these works on a grand scale. Using the

  BitTorrent protocol, Defendant is committing rampant and wholesale copyright

  infringement by downloading Strike 3’s motion pictures as well as distributing them to

  others. Defendant did not infringe just one or two of Strike 3’s motion pictures, but has

  been recorded infringing 88 movies over an extended period of time.

          5.      Although Defendant attempted to hide this theft by infringing Plaintiff’s

  content anonymously, Defendant’s Internet Service Provider (“ISP”), Frontier

  Communications (Frontier Communications), can identify Defendant through his or her

  IP address 47.201.237.168.

          6.      In an effort to conserve Federal judicial resources, Strike 3 originally

  moved to discover Defendant’s identity utilizing a state court procedure in Florida where

  Strike 3’s infringement detection servers are located. Defendant objected asserting that

  the action is more properly litigated in the federal court of his or her domicile. Because

  Plaintiff is amenable to litigating the matter in either forum, this suit was initiated.

                                    Jurisdiction and Venue

          7.      This is a civil action seeking damages under the United States Copyright

  Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).




                                                 2
Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 3 of 11 PageID 3




          8.      This Court has subject matter jurisdiction over this action pursuant to 28

  U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over copyright

  actions).

          9.      This Court has personal jurisdiction over Defendant because Defendant

  used an Internet Protocol address (“IP address”) traced to a physical address located

  within this District to commit copyright infringement.            Therefore: (i) Defendant

  committed the tortious conduct alleged in this Complaint in this State; and, (ii) Defendant

  resides in this State and/or; (iii) Defendant has engaged in substantial – and not isolated –

  business activity in this State.

          10.     Plaintiff used IP address geolocation technology by Maxmind Inc.

  (“Maxmind”), an industry-leading provider of IP address intelligence and online fraud

  detection tools, to determine that Defendant’s IP address traced to a physical address in

  this District. Over 5,000 companies, along with United States federal and state law

  enforcement, use Maxmind’s GeoIP data to locate Internet visitors, perform analytics,

  enforce digital rights, and efficiently route Internet traffic.

          11.     Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this district

  because: (i) a substantial part of the events or omissions giving rise to the claims occurred

  in this District; and, (ii) the Defendant resides (and therefore can be found) in this District

  and resides in this State. Additionally, venue is proper in this District pursuant 28 U.S.C.

  § 1400(a) (venue for copyright cases) because Defendant or Defendant’s agent resides or

  may be found in this District.




                                                  3
Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 4 of 11 PageID 4




                                               Parties

         12.     Strike 3 is a Delaware limited liability company located at 2140 S. Dupont

  Hwy, Camden, DE.

         13.     Plaintiff currently can only identify Defendant by his or her IP address.

  Defendant’s IP address is 47.201.237.168.          Defendant’s name and address can be

  provided by Defendant’s Internet Service Provider.

                                     Factual Background

                            Plaintiff’s Award-Winning Copyrights

         14.     Strike 3’s subscription based websites proudly boast a paid subscriber base

  that is one of the highest of any adult-content sites in the world. Strike 3 also licenses its

  motion pictures to popular broadcasters and Strike 3’s motion pictures are the number

  one selling adult DVDs in the United States.

         15.     Strike 3’s motion pictures and websites have won numerous awards, such

  as “best cinematography,” “best new studio,” and “adult site of the year.”

         16.     Strike 3’s motion pictures have had positive global impact, leading more

  adult studios to invest in better content, higher pay for performers, and to treat each

  performer with respect and like an artist.

         17.     Unfortunately, Strike 3, like a large number of other makers of motion

  picture and television works, has a major problem with Internet piracy. Often appearing

  among the most infringed popular entertainment content on torrent websites, Strike 3’s

  motion pictures are among the most pirated content in the world.




                                                 4
Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 5 of 11 PageID 5




                  Defendant Used the BitTorrent File Distribution Network

                                to Infringe Plaintiff’s Copyrights

          18.     BitTorrent is a system designed to quickly distribute large files over the

  Internet. Instead of downloading a file, such as a movie, from a single source, BitTorrent

  users are able to connect to the computers of other BitTorrent users in order to

  simultaneously download and upload pieces of the file from and to other users.

          19.     BitTorrent’s popularity stems from the ability of users to directly interact

  with each other to distribute a large file without creating a heavy load on any individual

  source computer and/or network. It enables Plaintiff’s motion pictures, which are often

  filmed in state of the art 4kHD, to be transferred quickly and efficiently.

          20.     To share a movie within the BitTorrent network, a user first uses

  BitTorrent software to create a .torrent file from the original digital media file. This

  process breaks the original digital media file down into numerous pieces.

          21.     The entire movie file being shared has a hash value (i.e., the “File Hash”).

  A hash value is an alpha-numeric value of a fixed length that uniquely identifies data.

          22.     Hash values are not arbitrarily assigned to data merely for identification

  purposes, but rather are the product of a cryptographic algorithm applied to the data itself.

  As such, while two identical sets of data will produce the same cryptographic hash value,

  any change to the underlying data – no matter how small – will change the cryptographic

  hash value that correlates to it.

          23.     To find and re-assemble the pieces of the digital media file, i.e., to

  download the file using BitTorrent, a user must obtain the .torrent file for the specific file




                                                5
Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 6 of 11 PageID 6




  that has been broken down into pieces.

          24.     Each .torrent file contains important metadata with respect to the pieces of

  the file. When this data is put into the cryptographic algorithm, it results in a hash value

  called the “Info Hash.”

          25.     The “Info Hash” is the data that the BitTorrent protocol uses to identify

  and locate the other pieces of the desired file (in this case, the desired file is the

  respective file for the infringing motion pictures that are the subject of this action) across

  the BitTorrent network.

          26.     Using the Info Hash in the metadata of a .torrent file, a user may collect all

  the pieces of the digital media file that correlates with the specific .torrent file.

          27.     Once a user downloads all of the pieces of that digital media file from

  other BitTorrent users, the digital media file is automatically reassembled into its original

  form, ready for playing.

          28.     Plaintiff has developed, owns, and operates an infringement detection

  system, named “VXN Scan.”

          29.     Using VXN Scan, Plaintiff discovered that Defendant used the BitTorrent

  file network to illegally download and distribute Plaintiff’s copyrighted motion pictures.

          30.     To explain, while Defendant was using the BitTorrent file distribution

  network, VXN Scan established direct TCP/IP connections with Defendant’s IP address.

          31.     VXN Scan downloaded from Defendant one or more pieces of numerous

  digital media files.

          32.     Plaintiff identified these pieces as portions of infringing copies of Strike



                                                  6
Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 7 of 11 PageID 7




  3’s motion pictures.

          33.     To explain, the VXN Scan system first searched for and obtained .torrent

  files claiming to be infringing copies of Plaintiff’s works, and then downloaded complete

  copies of the digital media files that correlate to those .torrent files.

          34.     Plaintiff then compared the completed digital media files to Plaintiff’s

  copyrighted works to determine whether they are infringing copies of one of Plaintiff’s

  copyrighted works.

          35.     The digital media files have been verified to contain a digital copy of a

  motion picture that is identical (or, alternatively, strikingly similar or substantially

  similar) to Plaintiff’s corresponding original copyrighted Works.

          36.     VXN Scan then used the “Info Hash” value, contained within the metadata

  of the .torrent file correlated with a digital media file that was determined to be identical

  (or substantially similar) to a copyrighted work, to download a piece (or pieces) of the

  same digital media file from Defendant using the BitTorrent network.

          37.     At no point did VXN Scan upload content to any BitTorrent user. Indeed,

  it is incapable of doing so.

          38.     The VXN Scan captured transactions from Defendant sharing specific

  pieces of 88 digital media files that have been determined to be identical (or substantially

  similar) to a copyrighted work(s) that Plaintiff owns.

          39.     VXN Scan recorded each transaction in a PCAP file.

          40.     VXN Scan recorded multiple transactions in this matter.

          41.     For each work infringed a single transaction is listed on Exhibit A.



                                                  7
Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 8 of 11 PageID 8




           42.    For each transaction listed, Exhibit A sets forth the Universal Time

  Coordinated (UTC) time and date of each transaction, along with (1) the Info Hash value

  obtained from the metadata of the corresponding .torrent file that formed the basis of the

  VXN Scan’s request for data , and (2) the File Hash value of the digital media file itself.

           43.    Exhibit A also sets forth relevant copyright information for each work at

  issue:     the date of publication, the date of registration, and the work’s copyright

  registration number. In a showing of good faith, Plaintiff has intentionally omitted the

  title of the work from this public filing due to the adult nature of its content, but can

  provide a version of Exhibit A containing the works’ titles to the Court or any party upon

  request.

           44.    Thus, Defendant downloaded, copied, and distributed Plaintiff’s Works

  without authorization.

           45.     Defendant’s infringement was continuous and ongoing.

           46.    Plaintiff owns the copyrights to the Works and the Works have been

  registered with the United States Copyright Office.

           47.    Plaintiff seeks statutory damages, attorneys’ fees, and costs under 17

  U.S.C. § 501 of the United States Copyright Act.

                                          COUNT I

                               Direct Copyright Infringement

           48.    The allegations contained in paragraphs 1-47 are hereby re-alleged as if

  fully set forth herein.

           49.    Plaintiff is the owner of the Works, which is an original work of



                                               8
Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 9 of 11 PageID 9




  authorship.

         50.     Defendant copied and distributed the constituent elements of Plaintiff’s

  Works using the BitTorrent protocol.

         51.     At no point in time did Plaintiff authorize, permit or consent to

  Defendant’s distribution of its Works, expressly or otherwise.

         52.     As a result of the foregoing, Defendant violated Plaintiff’s exclusive right

  to:

         (A)     Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1) and

  501;

         (B)     Distribute copies of the Works to the public by sale or other transfer of

  ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3) and 501;

         (C)     Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4) and

  501, by showing the Works’ images in any sequence and/or by making the sounds

  accompanying the Works’ audible and transmitting said performance of the work, by

  means of a device or process, to members of the public capable of receiving the display

  (as set forth in 17 U.S.C. § 101’s definitions of “perform” and “publicly” perform); and

         (D)     Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5) and

  501, by showing individual images of the works non-sequentially and transmitting said

  display of the works by means of a device or process to members of the public capable of

  receiving the display (as set forth in 17 U.S.C. § 101’s definition of “publicly” display).

         53.     Defendant’s infringements were committed “willfully” within the meaning

  of 17 U.S.C. § 504(c)(2).



                                                9
Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 10 of 11 PageID 10




             WHEREFORE, Plaintiff respectfully requests that the Court:

             (A)    Permanently enjoin Defendant from continuing to infringe Plaintiff’s

   copyrighted Works;

             (B)    Order that Defendant delete and permanently remove the digital media

   files relating to Plaintiff’s Works from each of the computers under Defendant’s

   possession, custody or control;

             (C)    Order that Defendant delete and permanently remove the infringing copies

   of the Works Defendant has on computers under Defendant’s possession, custody or

   control;

             (D)    Award Plaintiff statutory damages per infringed work pursuant to 17

   U.S.C. § 504(a) and (c);

             (E)    Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

   U.S.C. § 505; and

             (F)    Grant Plaintiff any other and further relief this Court deems just and

   proper.




                                               10
Case 8:20-cv-00505-SDM-CPT Document 1 Filed 03/03/20 Page 11 of 11 PageID 11




                             DEMAND FOR A JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable.

   Dated: March 3, 2020                                 Respectfully submitted,

                                                        MAMONE VILLALON
                                                        Counsel for Plaintiff Strike 3
                                                        Holdings, LLC

                                                        By: /s/ Tyler A. Mamone
                                                        Tyler A. Mamone, Esq.
                                                        Florida Bar No.: 111632
                                                        100 SE 2nd St., Suite 2000
                                                        Miami, Florida, 33131
                                                        Tel: (786) 209-2379
                                                        Tyler@mvlawpllc.com

                                                        Counsel for Plaintiff




                                               11
